DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the invention of group I comprising claims 1-11 in the reply filed on 11/20/2020 is acknowledged. Applicants argue that:
"MPEP §803 sets forth two criteria for proper restriction. The first is that the inventions be independent or distinct. The second criterion is that there would be serious burden on the Examiner if the restriction is not required. The Examiner has acknowledged Groups I, II, III and IV to be related inventions as they all encompass genetically modified organisms. Accordingly, a search of art relating to the organisms should reveal any art relating to all Groups. Thus, it is a respectfully submitted that no serious burden would be placed on the Examiner by including claims 1-20 in the instant application."

Applicant's argument has been carefully considered and found persuasive. Claims 1-20 are present for examination
 Priority
	Acknowledgement is made for this application filed June 14, 2019, which claims the benefit of U.S. Provisional Application No. 62/686,807, filed June 19, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/19, 11/22/19 and 01/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "with properties similar thereto" in independent claims 1, 12, 18 and 19 is a relative term which renders the claim indefinite.  The term "with properties similar thereto" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what criteria can be used to select a microorganism with properties similar to Cupriavidus or Ralstonia.
Claim 20 is not clear as a polynucleotide is not encoded rather than encoding a protein. The claim is further rejected because of the recitation "functional fragments thereof" as the metes and bounds of "a functional fragment thereof" derived from a polynucleotide that is least 50% identical to specific sequences where the polynucleotides encodes polypeptides with at least 50% identity to a specific polypeptide.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claims 1, 12, 18 and 19 state that " …an organism genetically modified to biosynthesize the product or increase biosynthesis of the product relative to that of a corresponding' wild type organism…" However the genetic modification required to biosynthesize the product is not described.  
Furthermore claim 1-18 encompass a "product" that is described by generic properties of being a "light boiling", volatile, organic compound". However one of skill would not be apprised what the product can be especially since the claims do not describe the genetic modification to biosynthesize "the product".
Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
	In the instant case the specification does not teach all possible genetic modification of the microorganisms including to Cupriavidus or Ralstonia in addition to any undefined microorganism with similar properties to produce any product that is described by the generic property of being a "light boiling", volatile, organic compound".  
"To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116". 

	Furthermore claim 20 is rejected because the recitation "functional fragments thereof" is not described. One of skill in the art cannot envision what structure a derived from a polynucleotide that is least 50% identical to specific sequences where the polynucleotides encodes polypeptides with at least 50% identity to a specific polypeptide and preserve function.
	Applicant have not clearly described "…the claimed genus of organisms that are genetically modified to biosynthesize any product or increase biosynthesis of the product relative to that of a corresponding' wild type organism where the product can be any "light boiling", volatile, organic compound. 
	Therefore claims 1-20 are not described adequately as the specification does not teach how to make and use the invention, in such full, clear, concise, and exact terms such that a person of skill in the art would be able to make and use the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Raberg et al (Ralstonia eutropha H16 in progress: Applications beside PHAs and establishment as production platform by advanced genetic tools. Critical Review in Biotechmology. Pages 494-510 | received 23 Dec 2016, Accepted 28 May 2017, Published online: 12 Dec 2017 in IDS).
Independent claim 1, 12, 18 and 19 comprise a method or a process with one or more carbon containing substances derived from a waste stream where the substance is converted to a product by a genetically modified Ralstonia or Cupriavidus microorganism where the product has the characteristics of being a light boiling, volatile organic compound such as isopropanol or acetone according to claim 19. Furthermore claim 16 states that the carbon containing substance is an aliphatic or aromatic. Among these claim 17 states that the carbon containing 
	Raberg et al teach that energy carrying alcohols such as ethanol, 1-propanol, isopropanol, 1-butanol, isobutanol, 2-methyl-1-butanol, or 3-methyl-1-butanol can be produced microbially  and that branched-chain alcohols: isobutanol and 3-methyl-1-butanol were produced by P(3HB)-negative mutants of R. eutropha (DphaCAB) by overexpression of genes from the native valine biosynthesis and an alcohol dehydrogenase (Adh) combined with heterologous ketoisovalerate decarboxylase (Kivd). 
	They state that Ralstonia can use CO2, fructose, gluconic acid, and other organic acids including aromatic compounds as substrate by genetically engineering Ralstonia eutropha.
	 Raberg et al teach that two additional steps enabled redirection of acetoacetate to isopropanol synthesis in a phaC mutant of R. eutropha. The first step (i) is decarboxylation of acetoacetate by heterologous acetoacetate decarboxylase (Adc which is SEQ ID NO: 7 in the instant application) to acetone. Step 2  (ii) is reduction of acetone by alcohol dehydrogenase, (Adh) to isopropanol.
	Thus the genetically modified R. eutropha and the method using the same for biosynthesizing a light-boiling, volatile, organic compound such as isopropanol for example claimed in the instant claims where at least CO2 is used as a substrate in a genetically modified R. eutropha are deemed to be prima facie obvious over the teaching of Raberg et al. 
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Estelle Grousseau et al. (Isopropanol production with engineered Cupriavidus necator as bioproduction platform JOURNAL   Appl. Microbiol. Biotechnol. 98 (9), 4277-4290 (2014)), in IDS).
	Grousseau et al teach that isopropanol is a molecule of high potential to replace some petroleum-based chemicals. They teach that isopropanol can be produced through biological platforms from renewable waste carbon streams such as carbohydrates, fatty acids, or CO2 which are all carbon containing substrates. 
	They teach heterologous expression of engineered isopropanol pathways in a Cupriavidus necator strain Re2133, which was incapable of producing poly-3-hydroxybutyrate [P(3HB)]. These synthetic production pathways were rationally designed through codon optimization, gene placement, and gene dosage in order to efficiently divert carbon flow from P(3HB) precursors toward isopropanol. 
	Among the constructed pathways, Re2133/ pEG7c overexpressing native C. necator genes encoding a β-ketothiolase (SEQ ID NO: 1 encodes SEQ ID NO: 2), a CoA-transferase (SEQ ID NO: 3 or SEQ ID NO: 5 encode SEQ ID NO: 4 and 6 respectively), and codon-optimized Clostridium genes encoding an acetoacetate decarboxylase (SEQ ID NO: 7 encodes SEQ ID NO: 8) and an alcohol dehydrogenase (SEQ ID NO: 9 encodes SEQ ID NO: 10) produced up to 3.44 g l-1 isopropanol in batch culture, from fructose as a sole carbon source, with only 0.82 g l-1 of biomass. 
	Therefore at the time of the instant disclosure claims 1-20 were prima facie obvious to the person of ordinary skill in the art.

Relevant References: 
Chakravarty, J. & Brigham, C.J. "Solvent production by engineered Ralstonia eutropha: channeling carbon to biofuel" Applied Microbiology and Biotechnology 2018 102:5021-5031.

Koutinas et al. "Valorization of industrial waste and by-product streams via fermentation for the production of chemicals and biopolymers" Chem. Soc. Rev. 2014 43:2587.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	February 21, 2021